Citation Nr: 1128837	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  06-24 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent for the service-connected residuals of a right knee strain, meniscus tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to September 1996, from November 2002 to October 2003, and from November 2003 to June 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the RO.

The Board remanded the case to the RO in June 2009 for further development of the record.  

The Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge in May 2009.  

The issue of service connection for a left knee condition as secondary to his right knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers to the AOJ for appropriate action.  

The issue of a higher evaluation for the service-connected right knee disability on the basis of instability is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The service-connected right knee disability picture currently is shown to more nearly approximate that of a symptomatic, dislocated semilunar cartilage with a related osteochondral defect of the medial femoral condyle, as well as minimal effusion and complaints of pain and locking.  



CONCLUSIONS OF LAW

The criteria for the assignment of an evaluation of 20 percent for the service-connected right knee disability based on symptomatic cartilage injury or loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5258, 5259 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

This appeal arises from disagreement with initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeals.

The Veteran received VCAA notice in August 2005.  Later after the case was remanded by the Board, VCAA notice was sent again in June 2007.

VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran has been provided necessary VA examinations to the extent indicated.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


II.  Entitlement to an initial evaluation higher than 10 percent for service-connected residuals of a right knee injury, meniscal tear.


A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

In every instance where the rating schedule does not provide a no percent evaluation for a diagnostic code, a no percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Diagnostic Code 5260 concerns limitation of flexion of the leg.  A noncompensable (no percent evaluation) is assigned for flexion limited to 60 degrees.  Flexion limited to 45 degrees warrants a 10 percent evaluation.  In cases of flexion limited to 30 degrees, a 20 percent evaluation is in order.  A 30 percent evaluation is warranted for flexion limited to 15 degrees.

Under Diagnostic Code 5261, concerning limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees.  A 10 percent evaluation is warranted for extension limited to 10 degrees.  A 20 percent evaluation is in order for extension limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent evaluation.  A 40 percent evaluation is assigned for extension limited to 30 degrees, whereas extension limited to 45 degrees warrants a 50 percent evaluation.  

Under 38 C.F.R. § 4.71a, Plate II, normal range of motion of the knee encompasses extension to 0 degrees and flexion to 140 degrees.  

With both Diagnostic Code 5260 and 5261, consideration must be given to such symptoms as painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.  

The Board also notes that the right knee disability could be rated under 38 C.F.R. § 4.71a Diagnostic Code 5257 for lateral instability.  

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  A 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability of the knee; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability of the knee; and a 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability of the knee.  


B.  Analysis

The RO granted service connection for the residuals of a right knee injury in a January 2006 decision.  A 10 percent evaluation was assigned effective on June 11, 2005 under Diagnostic Code 5259.

The service treatment records show that the Veteran injured in his right knee on two occasions during service.  Upon evaluation, the Veteran was found to have significant cartilage damage and an osteochondral defect in the medial femoral condyle.  He underwent an arthroscopic procedure and an open cadaver meniscal graft during service.  

An October 2004 x-ray study noted slight flattening of medial femoral condyle along its articular surface.  The x-ray study noted status post ACL repair with small joint effusion and features consistent with osteoarthritis without demonstration of a loose body.  

In August 2005, the Veteran was afforded a VA examination.  He reported a history of right knee injury in service.  He reported jumping off a helicopter and injuring his right knee.  A subsequent evaluation showed that he had "shattered the patella."  He reported having chronic pain and discomfort despite the arthroscopic procedure and receiving a cadaveric graft during service.  He also reported having "popping" sounds in his right knee on occasion and not taking any medication for his knee at that time.  

Upon examination, there was a well-healed 10 centimeter scar on his right knee.  He complained of mild discomfort with palpation in and around the joint.  There was no suggestion of instability.  The drawer test and McMurray's maneuver were all within normal limits.  He had good muscle strength in his quadriceps.  Flexion was performed to 140 degrees, and extension was performed to 0 degrees.  After repetition, flexion was performed to 140 degrees.  There was also no subjective fatigue or increased pain.  

In an October 2005 VA treatment record, the Veteran reported having pain as well as right lateral knee numbness.  He was unable to stand for long periods of time without the knee giving out.  He was taking medications for the pain.  Upon examination, the McMurray test was positive while other stability tests were negative.   The VA physician thought that the Veteran likely had a diagnosis of medial meniscal tear and pes bursitis.  

A November 2005 VA MRI study showed a small tear of the body of the lateral meniscus.  There were degenerative changes in the lateral compartment.  There was also high T2 signal in the posterior aspect of the lateral femoral condyle with serpiginous ring of the low signal on T1 associated with diffuse cartilage loss in the lateral compartment and suspicious for osteochondritis dessicans or focal osteonecrosis.  There were also subcondral cystic changes in the lateral tibial plateau.

In December 2005, the Veteran was again treated for pain in his right knee.  Flexion was noted to be performed to 90 degrees.

In May 2007, the Veteran was noted to have flexion to 90 degrees.  There was tenderness to palpation of joint line, the patellar tendon origin and insertion, and the medial and lateral tibial condylar regions.  There was no effusion or erythema.  The knee was stable to coronal and sagittal plane testing.

An x-ray study completed in May 2007 showed slight medial compartment joint-space narrowing on the right.  

The examiner diagnosed the Veteran with status post right knee meniscal allograft with poor pain response to operative treatment.  

In August 2007, the Veteran reported to his treating VA physician that the pain in his right knee was worsening.  He reported having constant pain and swelling.   Upon examination, range of motion was from 20 to 90 degrees with significant pain.  

There was tenderness to palpation to medial joint lines, patellar tendon origin and insertion, medial and lateral tibial condylar regions, but the knee was stable to coronal and sagittal plane testing.  He had sensory neuropathy unrelated to the area of surgery in the right knee.  The examiner found that he likely had avascular necrosis of the lateral femoral condyle.

In a September 2007 VA treatment record, the Veteran reported having pain with standing and walking, as well as mild swelling.  He also had catching and popping.  

Upon examination, extension was to 0 degrees with flexion to 110 degrees.  There was pain with compression of Hoffa's fat pad and increased pain with compression and terminal extension.  There was minimal discomfort with vagus and valgus testing.  The examiner found to have a symptomatic extension loss and likely fibrosis of retropatellar fat pad.  

In a November 2007 VA treatment record, the Veteran reported having locking two to three times a day and buckling on a daily basis.  He used aspirin for pain.  His knee swelled only occasionally.   Upon examination, extension was performed to 0 degrees, and flexion was to 110 degrees.
 
An MRI completed in November 2007 was negative for meniscal or ligamentous tears.  There was significant healing of the previous large osteochondral lesion in the lateral femoral condyle.  The small shallow residual osteochondral lesion showed changes suggestive of instability, but no displacement or loose intra-articular bodies.  There were full thickness articular cartilage defects in the lateral femoral condyle and evidence of meniscal capsular injury along the posterior horn of the medial meniscus.  

In a February 2009 VA treatment record, the Veteran reported having some mechanical instability.  He had not sought treatment from VA for the previous one and half years.  

Upon examination, the Veteran's extension was noted to be to 10 degrees, and flexion was to 110 degrees.  He was unable to maintain straight leg raises.  Valgus/varus testing, posterior drawer and Lachman's test were negative.   The physician noted that the Veteran's quadriceps were weak.  

An x-ray study completed at that time showed a bone defect of the lateral femoral condyle and minimal joint space narrowing.

In an April 2009 VA treatment record, the Veteran complained of increased pain in his right knee, locking and gross instability.  Upon examination, he had an antalgic gait on the right.  There was no effusion or erythema.  Active extension was to 10 degrees, and flexion was to 110 degrees.  He was unable to maintain straight leg raises.  There was no instability to valgus/varus stress. The Lachman and the posterior drawer tests were negative.  There was no lateral or medial joint line tenderness.  

The physician discussed the prospect of a total knee replacement with the Veteran but added that it was way too early for him to have that surgery.  He might be eligible for joint-sparing surgery.  The physician also decided to book the Veteran for a diagnostic right knee arthroscopy to better evaluate the integrity of his articular cartilage at the site of his microfracture and osteochondral allograft.  

The Veteran was afforded a VA examination in December 2009.  The Veteran reported that his knee would give way.  He also noted having daily swelling and locking.  He began wearing a brace six weeks prior to the VA examination that helped with stability.

Upon examination, the Veteran's gait was essentially symmetric.  Extension was performed to 5 degrees, and flexion was to 95 degrees.  There was minimal effusion.  The knee was stable to varus and valgus stresses.  The Lachman's test was stable as were the anterior and posterior drawer signs.  The McMurray's test was negative as well.  Thigh circumference was smaller on the right.

The X-ray studies conducted in December 2009 revealed residuals of the osteochondral defect in the lateral femoral condyle.  

The examiner diagnosed the Veteran with an osteochondral defect of the right lateral femoral condyle of the knee and status post right knee meniscal transplant with degenerative arthritis of the right knee.  

In a January 2010 VA treatment record, the Veteran reported having pain in his right knee.  He could no longer pick up his four-year-old daughter.  Upon examination, the Veteran grimaced and complained of pain upon palpation and flexion of the right knee.  He resisted movement of the knee.

The Board notes that a 10 percent rating for his right knee disability was assigned by the RO under 38 C.F.R. § 4.71a that includes Diagnostic Code 5259.  

Here, the Veteran has reported on numerous occasions that he has instability of his right knee and that his knee gives way.  A November 2005 VA MRI study showed a small tear at the body of the lateral meniscus.  Although a MRI completed in November 2007 was negative for meniscal or ligamentous tears, the small shallow residual osteochondral lesion was noted to show changes suggestive of instability.  Moreover, the Veteran was also wearing a brace due to his instability during his December 2009 VA examination.   

A 10 percent evaluation is the highest evaluation assigned under Diagnostic Code 5259.  Diagnostic Code 5258, however, allows for a 20 percent evaluation when cartilage is dislocated, and there are frequent episodes of locking, pain and effusion into the joint.  

In reviewing the recent findings in this case, the service-connected disability picture is found to more nearly resemble the criteria for a higher rating under Diagnostic Code 5258.  To the extent that the evidence shows serious cartilage damage and bony defect with minimal effusion and complaints of pain and locking, a 20 percent is for application.


C. Extraschedular consideration

The Board's findings above are based on schedular evaluation.  The Board has also considered whether extraschedular evaluation is appropriate in this case.

The rating schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).

However, to afford justice in exceptional situations, an extraschedular rating can be provided. 38 C.F.R. § 3.321(b).  The Board must determine, in the first instance, that a veteran has not presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, the level of severity and symptomatology of the veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  

If the rating criteria reasonably describe the veteran's disability level and symptomatology, the veteran's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  

If the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  

The final step requires that the case be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the veteran's disability picture requires the assignment of an extraschedular rating.  Id.  

Here, the Board has considered, under the Thun three-step analysis, whether referral for extraschedular consideration is appropriate.  However, the applicable rating criteria reasonably describe the full extent of the Veteran's disability including the symptomatology consisting of pain.  

Therefore, the Board is not required to remand the Veteran's increased rating claims for consideration of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-9; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, the Board acknowledges the Court's recent holding that a request for a total disability rating based on individual unemployability (TDIU) is not a separate claim for benefits but, rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Crucially, however, the Veteran has not asserted, nor does the medical record show findings consistent with unemployability caused by his service-connected disabilities.   

Consequently, on this record, the Board finds that consideration of a TDIU rating is not appropriate at this time.  


ORDER

An increased, initial rating of 20 percent for the service-connected right knee disability based on a symptomatic dislocated cartilage is granted, subject to the regulation controlling disbursement of VA monetary benefits.


REMAND

The Veteran has reported on numerous occasions that he has instability and locking of his right knee on daily basis.  Following his most recent VA examination, the Veteran reported in a January 2010 VA treatment record that he could no longer pick-up his four year old daughter.  He also complained of left knee pain due to overcompensating due to right knee pain.  

Hence, a separate evaluation under Diagnostic Codes 5010, 5260, 5261 and 5257 must be considered as the Veteran has reported symptoms of limited movement due to pain and instability.  A November 2005 VA x-ray study showed degenerative changes in the lateral compartment of the right knee, and the history described trauma to the right knee.  

The Veteran's subjective complaints of his right knee appear to be significantly more severe than the objective evidence shows.  For this reason, the Board finds that a new VA examination is needed to determine the current severity of the service-connected right knee disability in terms of limited flexion or extension or based on instability or recurrent subluxation..

Prior to affording the Veteran an additional examination, the RO should contact the Veteran and associate with the claims file any outstanding medical or other records relevant to the Veteran's claims that may be identified by the Veteran and that have not already been associated with the Veteran's claims file.

In this respect, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, not already associated with the claims file, which have treated him for his hearing loss disability.  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  

If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2.  After associating all outstanding treatment records with the claims folder pursuant to the above-requested development, the Veteran should be afforded a VA examination to determine the current severity of the service-connected right knee disability.  

It is imperative that the examiner who is designated to examine the Veteran reviews the evidence in the claims file, including a complete copy of this REMAND, and acknowledges such review in the examination report. 
All appropriate tests and studies, including X-ray and range of motion studies, should be conducted, and all clinical findings should be reported in detail.

The examiner should indicate whether the service-connected right knee disability is productive of a limitation of motion, to include degrees of flexion and extension.  The examiner should identify specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and incoordination.  

The examiner should also indicate whether the Veteran's knee condition is productive of recurrent subluxation or lateral instability and if so, whether this is slight, moderate, or severe.

Further, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss during flare-ups of pain and/or weakness (to include with use or upon activity) as a result of the service- connected right knee disability.  To the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.

If the examiner is unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.

3.  To help avoid future remand, RO must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND.

If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing all indicated action, and undertaking any further development deemed necessary, the RO should readjudicate the issue claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


